DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-8 and 11-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Upadhyaya et al. (Upadhyaya) (Pub No. US 2018/0241578).
Regarding Claim 1 Upadhyaya discloses: An interface circuit [Fig.2] comprising: a first powered device [Fig.2, item 204] configured to receive, and to couple to a power supply, [powered device 210 of Fig.2. powered device supplies power voltage current received form the 204 or 216 to the load] a first power signal from a first power source; [[0017], the first POE port connected to a first PSE device]  and a second powered device [Fig.2, item 216] configured to receive a second power signal from a second power source different than the first power source, to couple the second power signal to the power supply, [[0019], Second PSE device that can provide electric power to the device 220] and  to prevent the first powered device from coupling the first power signal to the power supply while the second powered device is coupling the second power signal to the power supply, wherein the second powered device is configured to prevent the first powered device from coupling the first power signal to the power supply by coupling the second power signal to a node of the first powered device. [[0020]-[0023], prevent dead-lock between the firs second PSE devices, therefore power to the PD is supplied from either the  first PSE or  the Second PSE.] 
Regarding Claim 2 Upadhyaya discloses: least one of the first powered device and the second powered device includes a respective Ethernet powered device. [Fig.2, item 204 and 216. The firs PSE is connected the first device 204 and the second PSE connected to the second device 216] 
Regarding Claim 5 Upadhyaya discloses: the second powered device is configured to prevent the first powered device from coupling the first power signal to the power supply by disabling the first powered device from coupling the first power signal to the power supply. [[0020]-[0023], prevent dead-lock between the firs second PSE devices, therefore power to the PD is supplied from either the  first PSE or  the Second PSE.]  
Regarding Claim 6 Upadhyaya discloses: the second powered device is configured to prevent the first powered device from coupling the first power signal to the power supply by coupling the second power signal to a disable node of the first powered device.  [[0020]-[0023], prevent dead-lock between the firs second PSE devices, therefore power to the PD is supplied from either the  first PSE or  the Second PSE.]  
Regarding Claim 7 Upadhyaya discloses: the second powered device is configured to prevent the first powered device from coupling the first power signal to the power supply by coupling the second power signal to an auxiliary-power node of the first powered device.  [[0020]-[0023], prevent dead-lock between the firs second PSE devices, therefore power to the PD is supplied from either the  first PSE or  the Second PSE.]  
Regarding Claim 8 Upadhyaya discloses: the second powered device is configured to prevent the first powered device from coupling the first power signal to the power supply by configuring the first powered device to uncouple the first power signal from the power supply.  [[0020]-[0023], prevent dead-lock between the firs second PSE devices, therefore power to the PD is supplied from either the  first PSE or  the Second PSE.]  
Claims 11 and 16 are having similar limitations to that of the apparatus of claim 1. Accordingly, claims11 and 16 are rejected under a similar rational as that of claim 1 above. 
Regarding Claim 12 Upadhyaya discloses: the regulated supply signal includes a regulated supply voltage; [power supplied to the PD210] and the input power signal includes an input voltage. [input form First PSE and Second PSE]
Regarding Claim 13 Upadhyaya discloses: operational circuitry; [PD and load] wherein the first powered device is configured to receive a first power capability of a first source of the first power signal; wherein the second powered device is configured to receive a second power capability of a second source of the second power signal; and a control circuit configured to configure the operational circuitry according to the first power capability in response to the first powered device providing the first power signal to the power supply, and to configure the operational circuitry according to the second power capability in response to the second powered device providing the second power signal to the power supply.  [[0016]-[0023], power supply form first the PSE and the second PSE]
Regarding Claim 14Upadhyaya discloses: a radio module; [PD 210 and load 212]AMENDMENT AND RESPONSEPAGE 6 Serial No.: 16/969,464 wherein the first powered device is configured to receive a first power capability of a first source of the first power signal; wherein the second powered device is configured to receive a second power capability of a second source of the second power signal; and a control circuit configured to configure the radio module according to the first power capability in response to the first powered device providing the first power signal to the power supply, and to configure the radio module according to the second power capability in response to the second powered device providing the second power signal to the power supply. [[0016]-[0023], power supply form first the PSE and the second PSE]  
Regarding Claim 15 Upadhyaya discloses: radio modules; [PD 210 and load 212]AMENDMENT AND RESPONSEPAGE 6 Serial No.: 16/969,464 wherein the first powered device is configured to receive a first power capability of a first source of the first power signal; wherein the second powered device is configured to receive a second power capability of a second source of the second power signal; and a control circuit configured to disable at least one of the radio modules in response to the first powered device providing the first power signal to the power supply and in response to the first power capability indicating that the first source is unable to provide a level of power sufficient for operating all of the radio modules, and to disable at least one of the radio modules in response to the second powered device providing the second power signal to the power supply and in response to the second power capability indicating that the second source is unable to provide a level of power sufficient for operating all of the radio modules.  [[0016]-[0023], power supply form first the PSE and the second PSE] 
Regarding Claim 17 Upadhyaya discloses: the second powered device is configured, in response to an absence of the second power signal, to allow the first powered device to couple the first power signal to the power supply.  [[0020]-[0023], prevent dead-lock between the firs second PSE devices, therefore power to the PD is supplied from either the  first PSE or  the Second PSE.] 
Regarding Claim 18 Upadhyaya discloses: the first power source is configured to provide, to the device, an indication of a first power level with which the first power source can power the device; AMENDMENT AND RESPONSEPAGE 8 Serial No.: 16/969,464the second power source is configured to provide, to the device, an indication of a second power level with which the second power source can power the device; [[0016]-[0019]]  the subsystem further includes a control circuit configured to configure the subsystem to operate at a power level no greater than the first power level in response to the first powered device coupling the first power signal to the power supply, and to configure the subsystem to operate a power level no greater than the second power level in response to the second powered device coupling the second power signal to the power supply. [[0020]-[0023], prevent dead-lock between the firs second PSE devices, therefore power to the PD is supplied from either the  first PSE or  the Second PSE.] 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Upadhyaya et al. (Upadhyaya) (Pub No. US 2018/0241578).

Regarding Claim 3 Upadhyaya dose not explicitly teach the first powered device is configured: to receive a combined signal including a data signal superimposed on the first power signal; and to extract the first power signal from the combined signal.  
However, the examiner takes official notice that the subject matters of the claim are well known in the art, which a skilled person would consider applying when designing a system.  Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282
Regarding Claim 4 Upadhyaya dose not explicitly teach the second powered device is configured: to receive a combined signal including a data signal superimposed on the second power signal; and to extract the second power signal from the combined signal. 
However, the examiner takes official notice that the subject matters of the claim are well known in the art, which a skilled person would consider applying when designing a system.  Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282
As to claims 9-10, Upadhyaya discloses a first PEO port and a second POE Port to supply power to the PD and load. It would therefore have been obvious to one of ordinary skill in the art to add additional POE port for each additional PSE for duplicate effect that would allow a third PEO port configured in the same manner as the first two PEO port, to have the same capabilities, substantially as claimed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186